Citation Nr: 0937404	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  07-30 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating for residuals of a left 
testicular injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
April 1970 to March 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in October 2006 of the 
Department of Veterans Affairs (VA) Regional Office (RO).

In August 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.

Following the issuance of the statement of the case in 
September 2007, the Veteran submitted additional evidence in 
support of his claim and waived the right to have the 
evidence initially considered by the RO.  38 C.F.R. § 
20.1304(c).


FINDING OF FACT

The residuals of a left testicular injury are manifested by 
pain controlled by prescribed medication, testicular atrophy, 
and orchitis, which by analogy more nearly approximates a 
disability picture that requires intermittent intensive 
management.


CONCLUSION OF LAW

The criteria for a rating of 10 percent for the residuals of 
a left testicular injury have been met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002 & 2008)); 38 C.F.R. §§ 4.7, 4.20, 4.115(a) 
and (b), Diagnostic Codes 7523, 7525 (2008).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696, 1700-1701 (April 21, 
2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006). 

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment.  Vazquez-Flores v. Shinseki, No. 
08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009) 
(interpreting 38 U.S.C.A. § 5103(a) as requiring generic 
claim-specific notice and rejecting veteran-specific notice 
as to effect on daily life and as to the assigned or a cross-
referenced Diagnostic Code under which the disability is 
rated).



The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in August 2006.  The notice included the type of evidence 
needed to substantiate the claim for a higher rating, namely, 
evidence to that the disability was worse and the effect the 
disability had on employment.  The Veteran was notified that 
VA would obtain VA records and records of other Federal 
agencies and that he could submit other records not in the 
custody of a Federal agency, such as private medical records 
or with his authorization VA would obtain any non-Federal 
records on his behalf.  The notice included the general 
provision for the effective date of the claim and for the 
degree of disability assignable.

As for the content and for the timing of the VCAA notice, the 
document complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the elements of the claim); of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-
adjudication notice); and of Vazquez-Flores v. Shinseki, No. 
08-7150 (Fed. Cir. Sep. 4, 2009) (claim-specific notice, 
namely, a worsening or increase in severity of the disability 
and the effect that worsening has on employment).  No further 
VCAA notice is needed. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service records, 
VA records, and private medical records.  The Veteran was 
afforded a VA examination in October 2006. 



As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In service, the Veteran was kicked in the groin area while 
training in karate.   Since June 1974, the Veteran's 
disability has been rated noncompensable under Diagnostic 
Code 7523 (complete atrophy of a single testicle). 

In July 2006, the Veteran filed the current claim for 
increase.

On VA examination in October 2006, the Veteran complained of 
testicular pain for which he tool a prescribed medication, 
but he had no other problems such as urinary tract infections 
or a history of hospitalization.  The diagnosis was atrophy 
of the left testicle due to trauma.

VA records show that in April 2007 the Veteran was evaluated 
pain.  An ultrasound was negative for a hydrocele, but there 
was a small varicocele.

Private medical records show that in October 2008 after an 
ultrasound the impression was chronic left orchitis and a 
possible left varicocele.  

Also, a private urologist in October 2008 noted that the 
Veteran had no other complaints other than the intermittent 
left testicular pain.  The pertinent findings were left 
testicular tenderness and a possible varicocele.  The 
urologist discussed with the Veteran a referral to a pain 
center and a possible orchiectomy.

In August 2009, the Veteran testified that he was always 
bothered by testicular pain although it was less now that he 
was not working because of unrelated Parkinson's disease.

General Rating Principles

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155.

Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When an unlisted 
condition is encountered, it is permissible to rate it under 
a closely related disease or injury in which not only are the 
same functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  Fenderson v. West, 12 
Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 
505, 519 (2007).

Analysis

There is no specific Diagnostic Code to rate the residuals of 
a left testicular injury. When an unlisted condition is 
encountered, it is permissible to rate a disability under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  

The residuals of a left testicular injury are currently rated 
noncompensable by analogy to Diagnostic Code 7523 (atrophy of 
a single testicle).  Under Diagnostic Code 7523, the maximum 
schedular rating for complete atrophy of one testicle is a 
noncompensable or zero percent rating.  

However, Diagnostic Code 7523 does not account for the 
Veteran's left testicular pain.  In this case, another 
analogous Diagnostic Code is Diagnostic Code 7525 (chronic 
epididymo-orchitis), which is rated as an urinary tract 
infection.  The criterion for a compensable, 10 percent 
rating, by analogy to an urninary tract infection is a 
disability that requires intermittent intensive management. 

After review of the record, the Board finds that although 
there is no evidence of urinary tract infections, the Veteran 
does experience testicular pain, requiring prescribed 
medication, there is atrophy of the testicle, and orchitis by 
ultrasound.  And referral to a pain center and a possible 
orchiectomy have been considered.  All of which tends to show 
that the disability picture more nearly approximates the 
criterion for a 10 percent rating by analogy to the 
requirement for intermittent intensive management of the 
disability. 

In the absence of the requirement for continuous intensive 
management the criterion for the next higher rating under 
Diagnostic Code 7525 has not been met. 



Extraschedular Rating

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
that service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe the disability levels and 
symptomatology, then the disability pictures are contemplated 
by the Rating Schedule, and the assigned schedular ratings 
are therefore adequate and referral for extraschedular 
ratings is not required.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008) aff'd Thun v. Shinseki, 2009 WL 2096205 (Fed. Cir. 
July 17, 2009).

Here, the rating criteria reasonably describe the Veteran's 
disability level and do provide for a higher rating for 
additional or more severe symptoms, which have not been 
shown.  Therefore the disability picture is contemplated by 
the Rating Schedule.  Consequently, referral for 
extraschedular consideration is not required under 38 C.F.R. 
§ 3.321(b)(1).

ORDER

A rating of 10 percent for residuals of left testicular 
injury is granted, subject to the law and regulations 
pertaining to the award of monetary benefit.


___________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


